Citation Nr: 1208762	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  00-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric disability, currently rated 30 percent disabling.

2.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to a service-connected psychiatric disorder.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  This case was remanded by the Board in July 2005 for additional development.  In a November 2007 decision, the Board denied an increased rating for a psychological disorder affecting a gastrointestinal disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a July 2009 Joint Motion for Remand, the Court vacated the Board decision and remanded the issue for readjudication consistent with the Joint Motion.  This case was again remanded by the Board in May 2010 for additional development.

For the previous 40 years, the Veteran's claim has been adjudicated as a single issue characterized as a psychological disorder affecting a gastrointestinal disorder.  However, there is evidence of record suggesting that the Veteran has a gastrointestinal disorder which is unrelated to his psychological disorder.  In the Veteran's original claim, filed in August 1970, he specifically requested service connection for a stomach condition without any request of service connection for a psychiatric disorder.  The RO granted service connection for a psychiatric disorder on the basis of medical findings made at the time, and the Veteran's psychiatric and gastrointestinal symptoms have been rated together ever since, under diagnostic codes corresponding to psychiatric disorders.  However, the Veteran's original August 1970 claim, the October 1998 claim from which the issue on appeal originated, his numerous statements regarding his disability, and a November 2011 appellant's brief all clearly demonstrate that the Veteran seeks additional compensation for his gastrointestinal symptoms in addition to that which is contemplated by the rating assigned on the basis of his psychiatric symptomatology.  While the claim on appeal has never been adjudicated as a separate claim of entitlement to service connection for a gastrointestinal disorder, the appeal which has been perfected to the Board included a determination as to the extent to which the Veteran's service-connected psychiatric disorder had aggravated his gastrointestinal disorder.  Therefore, the Board has jurisdiction over a freestanding claim of entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected psychiatric disorder.  38 C.F.R. §§ 20.101, 20.200 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a gastrointestinal disability and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) are REMANDED to the RO.


FINDING OF FACT

The evidence of record shows that the Veteran's psychiatric disorder has been consistently manifested by sleep impairment, nightmares, anxiety, mood disturbance, a restricted affect, irritability, frustration, and mild impairment of recent memory.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9413, 9421 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2001 and March 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for anxiety reaction (stomach) was granted by a March 1971 rating decision and a 10 percent rating was assigned, effective July 27, 1970, under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Subsequently, a May 1999 rating decision recharacterized the disability as psychological factors (anxiety) affecting physical condition (gastrointestinal system) and assigned a 30 percent rating, effective October 6, 1998, under 38 C.F.R. § 4.130, Diagnostic Code 9421.

The Board finds that there is a separate free-standing issue of entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected psychiatric disorder, which is remanded to the RO for further adjudication.  Accordingly, despite the fact that the claims on appeal have been adjudicated as a single issue since service connection was established, the Board will only address the Veteran's psychiatric symptoms in conjunction with the increased rating claim decided herein.  The issue of whether a separate rating is warranted for any independent gastrointestinal disability will be addressed following the completion of the actions ordered in the Remand section below.

A March 1999 VA mental disorders examination report stated that, on examination, the Veteran was adequately dressed and groomed.  He was alert and in full contact with reality, but was somewhat tense.  The Veteran's answers were relevant, coherent, and logical.  There was no evidence of delusions, suicidal ideation, or homicidal ideation.  He had domestic problems that included caring for an ailing wife and daughters and financial problems.  The Veteran reported a marked decrease in his sleep and nightmares.  His anxiety usually provoked his gastrointestinal discomfort and increased acidity.  The Veteran's affect was adequate while his mood was tense.  He was oriented in person, place, and time.  The Veteran's memory and intellectual functioning were maintained.  His judgment was fair while his insight was superficial.  The diagnosis was psychological factors (anxiety) affecting his physical condition (gastrointestinal system).  The examiner assigned a Global Assessment of Functioning (GAF) score of 55, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).

VA medical records dated in May 2000 show complaints of severe insomnia and gastroesophageal reflux.  Upon examination, the Veteran was alert and oriented to time, place, and person.  He was logical, coherent, relevant, and euthymic.  The Veteran's affect was appropriate without perceptual abnormalities.  His memory was intact and he had good judgment.  The diagnosis was persistent insomnia.

In an April 2001 VA mental disorders examination report, the examiner noted that there were no psychiatric hospitalization records in the claims file.  The Veteran indicated that he had been unemployed since 1987 and claimed that he was unable to work due to his worsening mental condition.  He complained of anxiety, diarrhea, pain, and irritability due to his emotional reactions.  He stated that he avoided leaving his home due to his gastric problems.  On examination, the Veteran appeared clean, adequately dressed, and groomed.  He was alert and oriented to time, place, and person.  The Veteran's mood was anxious and his affect was constricted.  His attention and concentration were good, his memory was fair, and his speech was clear and coherent.  The Veteran did not have hallucinations, suicidal ideation, or homicidal ideation.  His insight and judgment were fair and he exhibited good impulse control.  The diagnosis was psychological factors (anxiety) affecting his physical conditions (gastrointestinal).  The examiner assigned a GAF score of 70, which contemplates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy or theft within the household, but generally functioning pretty well with some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).

In an April 2006 VA primary care treatment record, the Veteran reported that he was feeling depressed, had insomnia, and sometimes lost his temper.

In an April 2006 VA mental disorders examination report, the examiner noted the absence of current psychiatric treatment records in the claims file.  The Veteran complained of gastric problems that worsened after a recent colonoscopy during which diverticulae were found.  He stated the he had bleeding and diarrhea.  The Veteran also reported that he underwent right inguinal hernia repair in the past and suffered from phlebitis and multiple other conditions.  He reported that his weight dropped from 180 to 150 pounds in six months, in part due to his diet and treatment with anticoagulants.  The Veteran complained of insomnia, multiple somatic problems, and frustrations due to his inability to complete home tasks while caring for his ailing family.  He was very concerned with his bowel movements.  The Veteran reportedly became very anxious, suffered body pains and aches, had slurred speech, and suffered from episodes of shaking.  He stated that he experienced episodes of diarrhea and constipation when he got nervous.  The Veteran reported that, due to problems with his foot, he sometimes lost his balance and needed a cane to walk.

On examination, the Veteran was clean, adequately dressed, and groomed.  He was pleasant to approach and cooperative.  He was alert and oriented to time, place, and person.  His mood was anxious and his affect was restricted.  The Veteran's attention and concentration were good, while his memory was fair.  His speech was clear and coherent.  He had no hallucinations, suicidal ideation, or homicidal ideation.  The Veteran's insight and judgment were fair.  He exhibited good impulse control.  There was no impairment of his thought process, impairment of communication, or inappropriate behavior.  He maintained minimal personal hygiene and performed all other aspects of daily living.  The Veteran did not report or describe any obsessive or ritualistic behaviors or impaired impulse control.  His speech was clear, relevant, and logical with a normal pace.  The Veteran denied panic attacks, but exhibited severe anxiety reactions that affected his gastrointestinal condition.  He complained of chronic sleep impairment even with treatment.  The examiner opined that his symptoms produced a moderate impairment of his social functioning and severe limitation for his laboral functioning.  The examiner further opined that the Veteran's emotional reactions to:  (1) his daily life situations; (2) physical limitations due to his physical condition; (3) familial responsibilities; and (4) his medical conditions produced continuous anxiety, sleeping impairment, irritability, frustration usually accompanied by constipation, diarrhea, and many other gastric problems.  The diagnosis was psychological factors (anxiety) affecting medical (gastroenterological) condition, moderate to severe.  The examiner assigned a GAF score of 50, which contemplates serious symptoms, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or serious impairment in social, occupational, or school functioning, such as no friends or an inability to keep a job.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).

An October 2010 VA mental disorders examination report stated that the Veteran's claims file and medical records had been reviewed.  The Veteran complained of flatulence, diarrhea, abdominal distress, trouble sleeping, nightmares, heartburn, irritability, cold sweats, and tremors.  He reported that the symptoms had increased over the previous year due to his wife's death, and stated that on a daily basis they were moderate in severity.

On psychiatric examination, the Veteran appeared to be clean with unremarkable psychomotor activity.  His speech was spontaneous and his attitude was cooperative.  The Veteran's affect was constricted, but his mood was calm.  His attention was intact and he was oriented to time, place, and person.  The Veteran's thought process and content were unremarkable.  He did not have delusions, understood the outcome of his behavior, and understood that he had a problem.  The Veteran had sleep impairment, but denied hallucinations.  He interpreted proverbs appropriately.  The Veteran did not have inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal ideation, or suicidal ideation.  He had good impulse control without episodes of violence and was able to maintain minimum personal hygiene.  The Veteran's experienced difficulties with activities of daily living due to cognitive decline and physical impairment.  His remote and immediate memory were normal, but his recent memory was mildly impaired.  The diagnosis was Somatization disorder.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The examiner stated that the Veteran did not experience total occupational and social impairment, nor did he have deficiencies in judgment, thinking, family relations, work, mood, or school.  The Veteran also did not have reduced reliability and productivity due to mental disorder symptoms, but he was found to have occasional decrease in work efficiency with intermittent period of an inability to perform occupational tasks due to mental disorder signs and symptoms, but with a generally satisfactory level of functioning.  The examiner stated that the Veteran's inadequate coping mechanism caused continuous anxiety, sleep impairment, irritability, frustration, and the symptoms were accompanied by gastric problems.

An October 2011 private psychiatric report included a thorough review of the Veteran's medical records and reported history.  The Veteran reported that he had stopped working as a teacher in 1986 due to disabling stomach pains and problems with his nervous system which prevented him from handling students.  He reported that he could not sleep, had poor concentration, and had difficulties remembering things.  The Veteran stated that his mood was often irritable and he had thoughts of harming himself and others but had never acted on the thoughts.  The Veteran was very focused on his medical problems.  His daughter stated that the Veteran was very irritable and spent much of his time in the bathroom.  He exhibited anxiety.  The examiner stated that the Veteran had a profound, disabling anxiety which had led to incapacitating gastrointestinal difficulties.  The examiner characterized the Veteran's psychiatric symptomatology as severe and stated that they had been totally disabling since 1987 and had prevented him from being able to maintain gainful employment.  The Veteran was reported to have ongoing symptoms of anxiety.  The examiner stated that he had only a limited ability to function in a home environment and required assistance with basic self-care and household chores.  The examiner concluded that the Veteran's psychiatric disability was severe, chronic, and totally disabling, and was characterized by anxiety, an inability to manage stress, and multiple gastrointestinal symptoms.  The diagnoses were somatization disorder and anxiety disorder, not otherwise specified.   The examiner assigned a GAF score of 45, which contemplates serious symptoms.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).

The Schedule provides that assignment of a 30 percent rating is warranted for anxiety and somatization disorders with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Codes 9413, 9421 (2011).

A 50 percent rating is warranted for anxiety and somatization disorders with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9413, 9421 (2011).

A 70 percent rating is warranted for anxiety and somatization disorders with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9413, 9421 (2011).

A 100 percent rating is warranted for anxiety and somatization disorders with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9413, 9421 (2011).

When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall rate that disability using a diagnostic code which represents the dominant aspect of the condition.  38 C.F.R. § 4.127(d) (2011).  However, both mental disorders and somatoform disorders are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2011).  Therefore, the Veteran's mental disorder and any gastrointestinal symptoms related to that disorder will be rated using the schedule.  Those gastrointestinal manifestations that are not shown to be part of the mental disorder will be addressed by the RO in adjudicating the claim for service connection for a gastrointestinal disability.

The evidence of record shows that the Veteran's psychiatric disorder has been consistently manifested by sleep impairment, nightmares, anxiety, mood disturbance, a restricted affect, irritability, frustration, and mild impairment of recent memory.  The Board finds that these symptoms do not meet the criteria for a disability rating of 50 percent.  38 C.F.R. § 4.130, Diagnostic Codes 9413, 9421 (2011).  The evidence of record does not show that the Veteran has exhibited circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  Indeed, of all the exemplary symptomatology listed under 38 C.F.R. § 4.130, the only symptom that the Veteran has exhibited that is not contemplated by a rating 30 percent is impaired impulse control.  The vast majority of the Veteran's symptoms are specifically enumerated by the exemplary symptoms listed under the criteria for a 30 percent rating, specifically depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  Accordingly, the Veteran's demonstrable psychiatric symptomatology is most closely analogous to that contemplated by a 30 percent rating under 38 C.F.R. § 4.130.

The Board notes that the October 2011 private psychiatric report paints a significantly different picture of the severity of the Veteran's symptomatology than that which the Board has arrived at in the above analysis.  The October 2011 report stated that the Veteran's psychiatric disorder was totally disabling.  Such a finding is completely at odds with the Veteran's observable symptomatology, which was not found to be any more severe than that which was noted in any previous examination.  Indeed the only symptomatology reported in October 2011 which was not reported in previous examinations was the Veteran's report that he had thoughts of harming himself and others.  However, the Veteran also reported that he had never acted on those thoughts, and the examiner did not indicate in any manner that such a symptom was evidence of a severe level of psychiatric disability.

Instead, the examiner focused heavily on the disabling impact of the Veteran's anxiety and gastrointestinal symptoms.  With regard to the gastrointestinal symptoms, those symptoms are not appropriately contemplated by any rating assigned for a psychiatric disorder and will instead be addressed following the completion of the actions ordered on remand.  With regard to the anxiety symptom, the Board emphasizes that anxiety is specifically listed as a criterion for a 30 percent rating, not a 50 percent, 70 percent, or 100 percent rating.  Accordingly, anxiety by itself is not sufficient by itself to warrant a rating in excess of 30 percent, let alone a rating which contemplates total disability, as alleged by the October 2011 private psychiatric report.  Anxiety alone, even anxiety of a severe nature, is not analogous to an evaluation which contemplates a psychiatric disorder so severe that it results in symptoms such as persistent delusions or hallucinations; a persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2011).

Furthermore, the October 2011 private psychiatric report includes only a superficial psychiatric examination, focusing exclusively on the Veteran's reported statements and without any commentary on the Veteran's observable symptomatology.  That examination also does not include active mental status testing or diagnostic testing.  Therefore, the Board finds that the October 2011 private psychiatric report warrants low probative value because it is not sufficiently thorough and it is not sufficient by itself to demonstrate that the Veteran's psychiatric symptoms are sufficiently severe to warrant an rating in excess of 30 percent.

In contrast, the October 2010 VA mental disorders examination report included a thorough in-person psychiatric examination which specifically evaluated the presence or absence of all criteria relevant to ratings under 38 C.F.R. § 4.130.  That examiner specifically stated that the Veteran did not meet the dominant criteria that are listed for ratings of 100 percent, 70 percent, and 50 percent, but did meet the dominant criteria for a rating of 30 percent.  Such a finding is consistent with the observable symptomatology found, not only at that time, but throughout the entire period on appeal.

With regard to the Veteran's GAF scores, although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  In this case, the Veteran's GAF scores are scattered and inconsistent, showing a wide disparity in overall severity despite observable symptomatology which has remained largely stable throughout the entire period on appeal.  The Veteran's assigned GAF scores contemplated moderate symptoms in 1999, mild symptoms in 2001, serious symptoms in 2006, moderate symptoms once again in 2010, and serious symptoms in 2011.  Such routinely varying GAF scores are not consistent with the Veteran's history of observable symptomatology, which has remained remarkably similar from 1999 to 2011.  As the Veteran's GAF scores themselves are both inconsistent with the Veteran's reported observable symptomatology and with each other, the Board finds that the totality of the evidence is against a rating in excess of 30 percent, despite some GAF scores which contemplate serious symptomatology.

After a review of the evidence, the preponderance of the evidence of record demonstrates that the Veteran's psychiatric symptoms alone do not warrant a rating in excess of 30 percent under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a psychiatric disorder inadequate.  The Veteran's psychiatric disorder was rated under Diagnostic Codes 9413 and 9421, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's psychiatric disorder is manifested by sleep impairment, nightmares, anxiety, mood disturbance, a restricted affect, irritability, frustration, and mild impairment of recent memory.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his psychiatric disorder.  A rating in excess of the currently assigned rating is provided for certain manifestations of psychiatric disorders, but the medical evidence indicates that those manifestations are not present in this case.  The criteria for a 30 percent rating for the Veteran's psychiatric disorder more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.130, Diagnostic Codes 9413, 9421 (2011).

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for a psychiatric disorder.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

A rating in excess of 30 percent for a psychiatric disorder is denied.


REMAND

Service connection for an anxiety reaction was granted by a March 1971 rating decision.  Since then, the Veteran has continuously received disability compensation exclusively based on psychiatric diagnostic codes.  However, the Veteran has always contended, from the time of his initial August 1970 claim to the present, that he has a gastrointestinal disorder which is related to military service.  

In May 2010, the Board remanded the single claim of entitlement to a rating higher than 30 percent for a psychiatric disability affecting a gastrointestinal disorder so that the Veteran could be provided with separate psychiatric and gastrointestinal examinations.  The Veteran was provided with a VA stomach, duodenum, and peritoneal adhesions examination in September 2010.  That examination found that the Veteran had diagnoses of gastroesophageal reflux disease and diverticular disease, but stated that neither of these disorders were related to the Veteran's psychiatric disorder.  Such a finding is at odds with numerous other medical reports of record, which indicate a relationship between the Veteran's gastrointestinal disorders and his psychiatric disorder.  However, the Board is cognizant that medicine is not an exact science and that both technology and diagnostic knowledge have changed a great deal since the Veteran's first VA examination in 1970, and since his initial in-service diagnosis of psychogenic gastrointestinal reaction in 1955.

The evidence of record shows that the Veteran experienced gastrointestinal symptoms in-service, was still experiencing gastrointestinal symptoms when he applied for service-connection for a stomach condition in August 1970, and continues to experience gastrointestinal symptoms to the present.  Accordingly, there is evidence of record that the Veteran's current gastrointestinal disorders may be directly related to military service, even if they are otherwise unrelated to his service-connected psychiatric disorder.  Despite multiple VA medical examinations over the previous 40 years, the Veteran has not been provided with a VA medical examination to determine whether any of the Veteran's currently diagnosed gastrointestinal disorders are directly related to military service.  Therefore, the Board finds that a medical examination is needed to determine the etiology of the Veteran's currently diagnosed gastrointestinal disorders.  38 C.F.R. § 3.159(c)(4) (2011).

The evidence of record includes numerous documents which state that the Veteran is unemployed due to a combination of psychiatric and gastrointestinal disorders.  Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

In doing so, the Board emphasizes that the RO should take into account the multiple medical reports and other evidence which state that a combination of the Veteran's psychiatric and gastrointestinal disorders prevent him from working.  If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2011), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) (2011) must be followed.  Those provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) (2011) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination, conducted by a gastrointestinal specialist, to determine the nature and etiology of any gastrointestinal and gastroesophageal disability found.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner must specifically note the Veteran's in-service and post-service gastrointestinal and gastroesophageal symptoms and diagnoses.  A complete rationale for all opinions must be provided.  Specifically, the examiner should provide the following opinions:

(a) Diagnose all current gastrointestinal and gastroesophageal disabilities.

(b) Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed gastrointestinal or gastroesophageal disorder is related to the Veteran's in-service gastrointestinal symptoms?

(c) If so, please describe that disability in detail, and explain how the current diagnosis is consistent with the Veteran's documented and reported symptomatology from his period of military service onwards.

(d) If not, please state whether it is as likely as not (50 percent probability or greater) that any currently diagnosed gastrointestinal or gastroesophageal disorder has been caused or aggravated by the Veteran's currently diagnosed psychiatric disorder.  If none of the Veteran's current gastrointestinal or gastroesophageal disorders are found to have been caused or aggravated by the Veteran's currently diagnosed psychiatric disorder, the examiner must explain that finding in light of the numerous other medical reports of record which indicate a relationship between the Veteran's gastrointestinal disorders and his psychiatric disorder.

2. After the above action has been completed, adjudicate of the claim of entitlement to TDIU.  If the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a) (2011), but his service-connected disabilities prevent him from following a substantially gainful occupation, refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration on the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) (2011).

3. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


